Action to recover damages for personal injuries suffered by plaintiff when the taxicab in which he was a passenger, owned and operated by defendant Frank, ran into the rear of an automobile owned and operated by defendant Celiano. The jury returned a verdict in favor of plaintiff and against both defendants. The court denied a motion by defendant Frank to set aside the verdict as to him, but granted a similar motion by Celiano and set aside the verdict and granted a new trial on the ground that the verdict, as to him, was against the weight of the evidence. Order setting aside verdict against defendant Celiano as against the weight of the evidence and granting a new trial, insofar as appealed from, unanimously affirmed, with costs to abide the event. No opinion. Appeal from judgment dismissed, without costs. Present— Lewis, P. J., Adel, Nolan, Sneed and Wenzel, JJ.